Exhibit 10.4

 

SUNSHINE HEART, INC.

12988 VALLEY VIEW ROAD

EDEN PRAIRIE, MN 55344

 

April 12, 2017

 

Jim Breidenstein

52 Birdsong Parkway

Orchard Park, NY 14127

 

Re: Employment Terms

 

Dear Jim,

 

We are pleased to offer you employment with SUNSHINE HEART, INC., a Delaware
corporation (the “Company”).  The terms of your offer are as follows:

 

Your initial position with us will be as Chief Commercial Officer reporting to
the CEO.  Your annualized salary will be three hundred sixty thousand dollars
($360,000) paid in semi-monthly installments in accordance with our normal
payroll procedures.  In addition to the above base salary, you will be eligible
to earn a bonus of up to 35% of your base salary, applied on a pro-rata basis in
2017.  One condition of receiving a bonus is that you must be employed in good
standing with the Company as of the bonus payment date.

 

For 2017 only, you will be eligible to receive a monthly payment equaling 1.6%
of the Company’s total monthly “net” sales revenue (as reasonably determined by
the Company) during each month in which you are actively employed in 2017. 
These payments will be made in arrears on a monthly basis in accordance with the
Company’s normal payroll procedures, subject to all required withholding.  For
clarity, no payments will be made under this paragraph after your last date of
employment, regardless of the reason for your separation.

 

In addition, the Company is pleased to offer you stock options as detailed in
EXHIBIT A, “Stock Option Grant”. One-fourth of the shares vest on the one year
anniversary of the Vesting Commencement Date; the balance of the shares vest in
a series of thirty-six (36) successive equal monthly installments measured from
the first anniversary of the Vesting Commencement Date.  The terms of this grant
will be further detailed in an award agreement.

 

During your employment, you will be allowed to participate in the employee stock
options program, benefit programs and arrangements that we make available to our
employees, including contributory and non-contributory welfare and benefit
plans. You will be eligible for an annual accrual of 152 hours of Personal Time
Off which will be earned/accrued on a semi-monthly basis. You may also
participate in the Company’s 401(K) plan.

 

Your job duties, title, responsibility and reporting level, compensation and
benefits, as well as personnel policies and procedures, are subject to change.

 

--------------------------------------------------------------------------------


 

Your employment is effective April 24, 2017 or other mutually agreed upon date. 
By signing this letter agreement, you acknowledge and agree that your employment
with the Company is “at will,” meaning that either you or the Company are
entitled to terminate your employment at any time for any reason, with or
without cause.  Although your job duties, title, compensation and benefits, as
well as the Company’s personnel policies and procedures, may change from time to
time, the “at will” nature of your employment may only be changed in an express
writing signed by you and the Board of Directors of the Company.

 

Though your position is “at will,” you will be eligible for possible severance
protection.  Specifically, if the Company terminates your employment without
Cause (as defined below),(1) the Company will, in addition to paying any
legally-required amounts: (a) continue paying your salary rate for the
nine-month period following the termination date (the “Severance Period”),
subject to all withholding and payable on the Company’s standard payroll dates
as if your employment had not ended; and (b) during the Severance Period, if you
elect and remain eligible for continuation coverage under COBRA, reimburse you
for the monthly COBRA premium paid by you, subject to your delivery of
satisfactory evidence of such payment, continued copayment of premiums at the
same level and cost as if you were an employee of the Company and such
subsidized payment being in compliance with the Patient Protection and
Affordable Care Act.  The Company’s obligation to make the payments contemplated
in (a) and (b) are conditioned on (x) your strict and continuing compliance with
your post-employment obligations and (y) your executing and delivering, no later
than 30 days after the termination date, a comprehensive general release in a
form similar to that included as EXHIBIT B.  If such release is executed and has
become irrevocable, the payments will commence on the first payroll date
following the 30-day anniversary of the termination date, with the first payment
being retroactive to the termination date.

 

You also acknowledge that this job offer is contingent upon the successful
completion of a background investigation which results in no findings which
would preclude you from employment with Sunshine Heart Inc. Once the background
check is completed with satisfactory results we will confirm the effective date
of employment.

 

You are required, as a condition to your employment with the Company, to sign
the Company’s standard Employee Proprietary Information, Inventions Assignment
and Non-Competition Agreement in the form attached hereto as EXHIBIT C.  You are
also required to read and acknowledge the attached Sunshine Heart Code of
Business Conduct and Ethics.

 

This letter agreement and its attachments contain all of the terms of your
employment with the Company and supersede any prior understandings or
agreements, whether oral or written, between you and the Company.

 

--------------------------------------------------------------------------------

(1)  “Cause” means the Company’s good faith determination that any one of the
following has occurred: (i) a material breach by you of your obligations stated
in this offer letter or any other agreement between you and the Company or its
affiliates; (ii) your conviction of, guilty or nolo contendere plea to, or
confession of guilt of, a felony; (iii) your fraudulent or illegal conduct in
the performance of services or other conduct in violation of a material Company
policy; (iv) your embezzlement, misappropriation of funds or fraud, whether or
not related to your employment; (v) your insubordination, negligence, willful
misconduct or failure to comply with directions of the CEO or his designee;
(vi) your failure to pass the background check to the Company’s satisfaction; or
(vii) there is a credible threat of litigation against you by a former employer.

 

--------------------------------------------------------------------------------


 

This letter agreement may not be amended or modified except by an express
written agreement signed by you and a duly authorized member of the Company’s
Board of Directors.  The terms of this Agreement shall be governed by and
construed in accordance with the internal laws of the State of Minnesota,
without regard to its principles of conflicts of laws.  By signing this
Agreement, you irrevocably submit to the exclusive jurisdiction of the courts of
the State of Minnesota for the purpose of any suit, action, proceeding or
judgment relating to or arising out of this Agreement and the transactions
contemplated hereby.  By signing this Agreement, you also waive any right to
request a trial by jury in any litigation with respect to this letter agreement
and represent that counsel has been consulted specifically as to this waiver.

 

We hope that you find the foregoing terms acceptable.  You may indicate your
agreement with these terms and accept this offer by signing and dating duplicate
original copies of this letter agreement and the enclosed Employee Proprietary
Information, Inventions Assignment and Non-Competition Agreement and returning
them to me.  As required by law, your employment with the Company is also
contingent upon you providing legal proof of your identity and authorization to
work in the United States.

 

Sincerely,

 

John Erb

Chairman of the Board and CEO

 

I have read and accept the employment offer as set forth in this Agreement.  By
signing this Agreement, I represent and warrant to the Company that I am under
no contractual commitments inconsistent with my obligations to the Company.  I
hereby acknowledge that I have received and read the Company’s Code of Business
Conduct and Ethics, and that I understand the Code and its application to my
performance of services to the Company.

 

/s/ Jim Breidenstein

 

April 12, 2017

Jim Breidenstein

 

Date

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Stock Option Grant

 

Stock Option grant representing 1.5% of fully diluted shares to be granted under
the Company’s equity incentive plan post-financing in 2017, subject to approval
by the Board of Directors.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

[FORM OF RELEASE AGREEMENT]

 

SEPARATION AND RELEASE AGREEMENT

 

THIS SEPARATION AND RELEASE AGREEMENT (this “Agreement”) is made by and between
SUNSHINE HEART, INC., a Delaware corporation, whose address is 12988 Valley View
Road, Eden Prairie, Minnesota  55344 (the “Company”) and James Breidenstein,
whose address is [Insert Current Address] (“Employee”).  The Parties agree as
follows:

 

ARTICLE 1

EMPLOYMENT TERMINATION, PAYMENTS AND RESIGNATION

 

1.1          TERMINATION OF EMPLOYMENT.  Employee’s employment with the Company
shall terminate as of [Insert Date] (the “Termination Date”).  Until the
Termination Date, the Company shall continue to pay Employee his salary and
other amounts required by law in accordance with its standard payroll
procedures, less deductions required or authorized by law.

 

1.2          SEPARATION CONSIDERATION.  As consideration for Employee’s
agreements and releases set forth herein, following the execution of this
Agreement and expiration of the Revocation Period (as defined below), and
recognizing that without execution of this Agreement, Employee would not be
entitled to any additional compensation beyond wages due, the Company agrees to
provide Employee with the severance amounts and benefits specified in, and
subject to the conditions stated in, the employment letter agreement between
Employee and the Company dated [Insert Date] (the “Employment Terms Letter”). 
The salary continuation payments will be paid in accordance with the Company’s
standard payroll procedures and less all required deductions.

 

1.3          EXPENSE REIMBURSEMENT.  Employee will submit his final documented
employee expense reimbursement statement reflecting all business expenses
incurred by Employee through the Termination Date, if any, to the Company within
thirty (30) days of the Termination Date.  The Company will reimburse Employee
for these expenses pursuant to its regular business practice.

 

1.4          CONFLICT WITH OTHER AGREEMENTS.  In the event of any conflict of
the provisions between this Agreement and the Employment Terms Letter, the
provisions set forth in this Agreement shall control.  In the event of any
conflict between this Agreement and the provisions of that certain Employee
Proprietary Information, Inventions Assignment and Non-Competition Agreement
between the Company and Employee (the “Invention Assignment Agreement”), the
terms and conditions of the Invention Assignment Agreement shall control over
the terms of this Agreement.

 

1.5          ACKNOWLEDGEMENT.  Except as provided in this Article 1, the Parties
acknowledge and agree that Employee is not, and shall not after the Termination
Date, be eligible for any additional payment by the Company of any bonus,
salary, vacation pay, retirement pension, severance pay, back pay, or other
remuneration or compensation of any kind in respect of employment by the
Company, provided that nothing in this Agreement alters Employee’s rights

 

Exhibit B-1

--------------------------------------------------------------------------------


 

with respect to any existing stock options, which will continue to be governed
by the applicable plan and any agreements specifically related thereto. 
Employee hereby confirms to the Company that Exhibit 1 to the Invention
Assignment Agreement contains a complete list of all Inventions (as defined in
the Invention Assignment Agreement) or improvements to which Employee claims
ownership and desires to remove from the operation of the Inventions Assignment
Agreement.  Employee further agrees that the Invention Assignment Agreement
remains in full force and effect and Employee hereby reaffirms his obligations
arising under the terms of the Invention Assignment Agreement.  Employee agrees
to return to the Company all Company Documents and Materials (as defined in the
Invention Assignment Agreement and without retaining copies thereof), apparatus,
equipment and other physical property in Employee’s possession within two
(2) days of the Termination Date and in the manner directed by the Company.

 

1.6          COOPERATION AND ASSISTANCE.  Following the Termination Date,
Employee agrees to furnish such information and assistance to the Company as may
be reasonably required by the Company in connection with any issues or matters
of which Employee had knowledge during his employment with the Company. In
addition, Employee shall make himself reasonably available to assist the Company
in matters relating to the transition of his prior duties to other employees of
the Company, as may be reasonably requested by the Company.

 

1.7          CLAIMS AGAINST THE COMPANY.  Employee agrees to cooperate with the
Company in any internal investigation, any administrative, regulatory or
judicial proceeding or any dispute with a third party.  Further, to the fullest
extent permitted by law, Employee will not cooperate with or assist any person
or entity asserting or investigating a claim against the Company unless required
to do so by a lawfully issued subpoena, by court order or as expressly provided
by regulation or statute.  If Employee is served with a subpoena or is required
by court order or otherwise to testify or produce documents in any type of
proceeding involving the Company, he shall immediately advise the Company of
same and cooperate with the Company in objecting to such request and/or seeking
confidentiality protections.

 

ARTICLE 2

RELEASE AND NON-DISPARAGEMENT

 

2.1          EMPLOYEE RELEASE OF CLAIMS.  In consideration for the separation
consideration set forth in this Agreement, Employee, on behalf of himself, his
heirs, executors, legal representatives, spouse and assigns (“Employee Releasing
Parties”), hereby fully and forever releases the Company and its respective past
and present officers, directors, employees, investors, stockholders,
administrators, subsidiaries, affiliates, predecessor and successor corporations
and assigns, attorneys and insurers (the “Company’s Released Parties”) of and
from any claim, duty, obligation or cause of action relating to any matters of
any kind, whether presently known or unknown, suspected or unsuspected, that any
of them may possess arising from any omissions, acts or facts that have occurred
up until and including the date he signs this Agreement, including, without
limitation, any and all claims:

 

A.            which arise out of, result from, or occurred in connection with
Employee’s employment by the Company or any of its affiliated entities, the
termination of that employment, any events occurring in the course of that
employment, or any events occurring prior to the execution of this Agreement;

 

Exhibit B-2

--------------------------------------------------------------------------------


 

B.            for breach of contract, both express and implied; breach of a
covenant of good faith and fair dealing, both express and implied; negligent or
intentional infliction of emotional distress; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; termination in violation of public policy;
defamation; misrepresentation; invasion of privacy; negligence; and any other
tort;

 

C.            relating to the violation of any federal, state or municipal
statute pertaining to discrimination, harassment, retaliation, wrongful
discharge and/or employment terms and conditions, including, without limitation,
Title VII of the Civil Rights Act of 1964, the Civil Rights Act of 1866, the
Employee Retirement and Income Security Act of 1974, the Age Discrimination in
Employment Act of 1967 (the “ADEA”), the Older Workers’ Benefit Protection Act
(“OWBPA”), the Family Medical Leave Act, the Worker Adjustment and Retraining
Notification Act, the Americans with Disabilities Act of 1990, the Minnesota
Human Rights Act (the “MHRA”), the Minnesota Equal Pay for Equal Work Law, the
Minnesota healthcare worker whistleblower protection laws, the Minnesota family
leave law, and the Minnesota personnel record access statutes; and

 

D.            for back pay or other unpaid compensation and/or for attorneys’
fees and costs.

 

Employee represents that he has not filed any lawsuit, arbitration, or other
claim against any of the Company’s Released Parties.  Employee states that he
knows of no violation of state, federal, or municipal law or regulation by any
of the Company’s Released Parties and knows of no ongoing or pending
investigation, charge, or complaint by any agency charged with enforcement of
state, federal, or municipal law or regulation.  Nothing in this Agreement
limits state or federal agencies from investigating and enforcing laws within
their jurisdiction, but (except as to possible whistleblower awards from the
Securities and Exchange Commission) Employee agrees he will not receive any
individual monetary damages, recovery and/or relief of any type related to any
Released Claim(s), whether pursued by Employee or any governmental agency, other
person or group.

 

2.2          ACKNOWLEDGMENT OF WAIVER OF CLAIMS UNDER ADEA AND MHRA.  Employee
acknowledges that he is waiving and releasing any rights he may have under the
OWBPA, the ADEA, and the MHRA, and that this waiver and release is knowing and
voluntary.  Employee acknowledges that the consideration given for this waiver
and release is in addition to anything of value to which Employee was already
entitled.  Employee further acknowledges that he has been advised by this
writing that: (a) he should consult with an attorney of his choice concerning
the terms of this Agreement prior to executing this Agreement; (b) he has at
least twenty-one (21) days within which to consider this Agreement and that if
he signs this Agreement before expiration of that review period, he does so
knowingly and voluntarily and with the intent of waiving his right to utilize
the full review period; (c) he has the right to revoke his release of claims,
insofar as it extends to potential claims arising under the ADEA, by informing
the Company of such revocation within seven (7) calendar days following his
execution of this Agreement; and (d) he has the right to rescind his release of
claims, insofar as it extends to potential claims arising under the MHRA, by
informing the Company of such rescission within fifteen (15) calendar days
following Employee’s execution of this Agreement.  Employee further understands
that these revocation and rescission periods shall run concurrently, and that
this Agreement is not

 

Exhibit B-3

--------------------------------------------------------------------------------


 

effective until the fifteen (15) day rescission period (the “Revocation Period”)
has expired without any revocation being communicated.  Communication of any
such revocation by Employee to the Company shall be provided in writing and
mailed by certified or registered mail with return receipt requested and
addressed to the Company at its principal corporate offices to the attention of
its Director of Human Resources.

 

2.3          NO ADMISSION OF LIABILITY.  Neither this Agreement nor any
statement contained herein shall be deemed to constitute an admission of
liability on the part of the parties herein released.  This Agreement’s
execution and implementation may not be used as evidence, and shall not be
admissible in a subsequent proceeding of any kind, except one alleging a breach
of this Agreement or the Invention Assignment Agreement.

 

2.4          NON-DISPARAGEMENT.  Employee covenants and agrees that he shall not
make or cause to be made any statements, observations, or opinions, or
communicate any information (whether in written or oral form), that defame,
slander or are likely in any way to harm the reputation of the Company’s
Released Parties or tortiously interfere with any of the Company’s respective
business relationships.  Employee acknowledges and agrees that any violation of
the covenant contained in this Section will result in irreparable damage to the
Company and that the Company shall be entitled to injunctive and other equitable
relief.  Employee understands and agrees that the Company’s Released Parties
could not be reasonably or adequately compensated in damages in an action at law
for breach of Employee’s obligations under this Section.  Accordingly, Employee
specifically agrees that the Company’s Released Parties shall be entitled to
temporary and permanent injunctive relief, specific performance, and other
equitable relief to enforce the provisions of this Section.  This provision with
respect to injunctive relief shall not, however, diminish the right of the
Company’s Released Parties to claim and recover damages or other remedies in
addition to equitable relief.

 

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

 

3.1          REPRESENTATIONS AND WARRANTIES OF EMPLOYEE.  Employee warrants and
represents to the Company that he:

 

A.            has been advised to consult with legal counsel in entering into
this Agreement;

 

B.            has entirely read this Agreement;

 

C.            has voluntarily executed this Agreement without any duress or
undue influence and with the full intent of releasing all claims;

 

D.            has received no promise, inducement or agreement not herein
expressed with respect to this Agreement or the terms of this Agreement;

 

E.            understands and agrees that in the event any injury, loss, or
damage has been sustained by him which is not now known or suspected, or in the
event that the losses or damage now known or suspected have present or future
consequences not now known or suspected, this Agreement shall nevertheless
constitute a full and final release as to the parties herein released,

 

Exhibit B-4

--------------------------------------------------------------------------------


 

and that this Agreement shall apply to all such unknown or unsuspected injuries,
losses, damages or consequences; and

 

F.            expressly acknowledges that his entry into this Agreement is in
exchange for consideration in addition to anything of value to which he is
already entitled.

 

3.2          AUTHORITY.  Employee represents and warrants that he has the
capacity to act on his own behalf and on behalf of all who might claim through
him to bind them to the terms and conditions of this Agreement.  Each Party
warrants and represents that he/it has not assigned any claim released under
this Agreement, and there are no liens or claims of lien or assignments in law
or equity or otherwise of or against any of the claims or causes of action
released herein.

 

ARTICLE 4
MISCELLANEOUS

 

4.1          CONFIDENTIALITY.  Employee agrees to maintain in confidence the
existence of this Agreement, the contents and terms of this Agreement and the
consideration for this Agreement (collectively, the “Separation Information”),
provided that Employee may share the Separation Information with his spouse, his
accountant or financial advisor to the limited extent needed for that person to
prepare his tax returns, and his attorney.  In addition, Employee may reveal to
potential employers only those Sections of this Agreement that would restrict
his activities or ability to disclose information with respect to any such
future employer.

 

4.2          REMEDIES.  In addition to any other legal, contractual and/or
equitable remedies, the Company’s obligation to provide the payments identified
in Article 1 shall immediately cease if the Company, in good faith, believes
Employee has breached one or more of this Agreement, the Invention Assignment
Agreement, and/or any other contractual or legal obligation Employee owes to the
Company.  Further, in the event of a breach of one or more of the foregoing, in
addition to any other available remedies, Employee shall be required to repay to
the Company any amounts paid under Article 1, provided that Employee may retain,
and is not required to repay, up to $1,000.00.  The discontinuance and/or
repayment of the severance benefits shall not affect the validity of the release
and other obligations of Employee as set forth in this Agreement or otherwise.

 

4.3          SEVERABILITY.  Should any provision of this Agreement be declared
or be determined by any arbitrator or court of competent jurisdiction to be
illegal or invalid, the validity of the remaining parts, terms or provisions
shall not be affected thereby and said illegal or invalid part, term, or
provision shall be deemed not to be a part of this Agreement.

 

4.4          ENTIRE AGREEMENT.  This Agreement represents the entire agreement
and understanding between the Company and Employee concerning Employee’s
separation from the Company, and supersedes and replaces any and all prior
agreements and understandings concerning Employee’s relationship with the
Company and his compensation by the Company; provided, however, that this
Agreement does not supersede or modify the Invention Assignment Agreement, which
shall remain in full force and effect.  This Agreement may only be amended by a
writing signed by Employee and the Company.

 

4.5          ASSIGNMENT.  This Agreement may not be assigned by Employee without
the prior

 

Exhibit B-5

--------------------------------------------------------------------------------


 

written consent of the Company.  The Company may assign this Agreement without
Employee’s consent in connection with a merger or sale of its assets and/or to a
corporation controlling, controlled by or under common control with the
Company.  This Agreement shall inure to the benefit of, and be binding upon,
each Party’s respective heirs, legal representatives, successors and assigns.

 

4.6          GOVERNING LAW; CONSENT TO JURISDICTION, WAIVER OF JURY TRIAL.  This
Agreement shall be governed by and construed in accordance with the laws of the
State of Minnesota, without regard to its principles of conflicts of laws.  Each
of the Parties hereto irrevocably submits to the exclusive jurisdiction of the
state and federal courts of the State of Minnesota for the purpose of any suit,
action, proceeding or judgment relating to or arising out of this Agreement, and
consents to the laying of venue in such courts.  EACH OF THE PARTIES KNOWINGLY
AND VOLUNTARILY WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY LITIGATION
WITH RESPECT TO THIS AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN CONSULTED
SPECIFICALLY AS TO THIS WAIVER.  In addition, should the Company prevail (in
whole or in part) in enforcing any of the terms of this Agreement, Employee
shall reimburse the Company for its reasonable fees and expenses (legal costs,
attorney’s fees and otherwise) related thereto.

 

4.7          COUNTERPARTS/ FACSIMILE SIGNATURE.  This Agreement may be executed
in one or more counterparts and by facsimile, each of which shall constitute an
original and all of which together shall constitute one and the same
instrument.  Signatures of the parties transmitted by facsimile or via .pdf
format shall be deemed to be their original signatures for all purposes.

 

The Parties have executed this Separation and Release Agreement as of the date
set forth below.

 

SUNSHINE HEART, INC.

 

 

 

 

 

By: 

/s/ John L. Erb

 

/s/ James Breidenstein  

Name: John Erb

 

JAMES BREIDENSTEIN

Title:

Chairman and CEO

 

Date: APRIL 12, 2017

 

Exhibit B-6

--------------------------------------------------------------------------------


 

EXHIBIT C

 

EMPLOYEE PROPRIETARY INFORMATION, INVENTIONS
ASSIGNMENT AND NON-COMPETITION AGREEMENT

 

THIS EMPLOYEE PROPRIETARY INFORMATION, INVENTIONS ASSIGNMENT AND NON-COMPETITION
AGREEMENT (this “Agreement”) is made as of the date set forth below between
SUNSHINE HEART, INC., a Delaware corporation (the “Company”), and the
undersigned employee of the Company (“Employee”).

 

This Agreement confirms certain terms of Employee’s employment with the Company,
which Employee acknowledges are a material part of the consideration for
Employee’s employment by the Company, and the compensation received by Employee
from the Company from time to time.

 

1.             DEFINITIONS.  The following capitalized terms used in this
Agreement shall have the following meanings:

 

“Company Documents and Materials” means documents or other media, whether in
tangible or intangible form, that contain or embody Proprietary Information or
any other information concerning the business, operations or plans of the
Company, whether such documents or media have been prepared by Employee or by
others.  Company Documents and Materials include, without limitation,
blueprints, drawings, photographs, charts, graphs, notebooks, tests, test
results, experiments, customer lists, computer disks, tapes or printouts, sound
recordings and other printed, electronic, typewritten or handwritten documents
or information, sample products, prototypes and models.

 

“Inventions” means, without limitation, all software programs or subroutines,
source or object code, algorithms, improvements, inventions, works of
authorship, trade secrets, technology, designs, formulas, ideas, processes,
techniques, know-how and data, whether or not patentable or copyrightable, made
or discovered or conceived or reduced to practice or developed by Employee,
either alone or jointly with others.

 

“Proprietary Information” means information that was or will be developed,
created, or discovered by or on behalf of the Company, or which became or will
become known to, or was or is conveyed to the Company, which has commercial
value in the Company’s business, whether or not patentable or copyrightable,
including, without limitation, information about software programs and
subroutines, source and object code, algorithms, trade secrets, designs,
technology, know-how, processes, data, ideas, techniques, inventions, works of
authorship, formulas, business and product development plans, customer lists,
terms of compensation and performance levels of the Company’s employees and
consultants, the Company’s customers and other information concerning the
Company’s actual or anticipated business, research or development, or which is
received in confidence by or for the Company from any other person or entity.

 

EXHIBIT C-1

--------------------------------------------------------------------------------


 

2.             CONFIDENTIALITY OF PROPRIETARY INFORMATION.

 

(a)           Nature of Information.  Employee understands that the Company
possesses and will possess Proprietary Information which is important to its
business.  Employee understands that Employee’s engagement creates a
relationship of confidence and trust between the Company and Employee with
respect to Proprietary Information.

 

(b)           Property of the Company.  Employee acknowledges and agrees that
all Company Documents and Materials, Proprietary Information and all patents,
patent rights, copyrights, trade secret rights, trademark rights and other
rights (including, without limitation, intellectual property rights) anywhere in
the world in connection therewith is and shall be the sole property of the
Company.  Employee hereby assigns to the Company any and all rights, title and
interest Employee may have or acquire in the Proprietary Information or any
Company Documents and Materials.

 

(c)           Confidentiality.  At all times, both during the term of Employee’s
engagement by the Company and after Employee’s termination, Employee shall keep
in confidence and trust and shall not use or disclose any Proprietary
Information or anything relating to it without the prior written consent of the
Chief Executive Officer of the Company or other duly designated officer of the
Company, except as may be necessary in the ordinary course of performing
Employee’s duties for the Company; provided, however, that Employee shall have
no such obligation with respect to Proprietary Information that (i) was already
known to Employee at the time of its disclosure to Employee by or on behalf of
the Company, as evidenced by written records (ii) at the time of disclosure to
Employee was generally available to the public or otherwise in the public
domain, or (iii) subsequent to such disclosure becomes generally available to
the public without fault on Employee’s part.

 

(d)           Compelled Disclosure.  In the event that Employee is requested in
any proceeding to disclose any Proprietary Information, Employee shall give the
Company prompt notice of such request so that the Company may seek an
appropriate protective order.  If, in the absence of a protective order,
Employee is nonetheless compelled by any court or tribunal of competent
jurisdiction to disclose Proprietary Information, Employee may disclose such
information without liability hereunder; provided, however, that Employee gives
the Company notice of the Proprietary Information to be disclosed as far in
advance of its disclosure as is practicable and uses Employee’s best efforts to
obtain assurances that confidential treatment will be accorded to such
Proprietary Information.

 

(e)           Records.  Employee agrees to make and maintain adequate and
current written records, in a form specified by the Company, of all Inventions,
trade secrets and works of authorship assigned or to be assigned to the Company
pursuant to this Agreement.

 

(f)            Handling of the Company Documents and Materials.  Employee agrees
that during Employee’s employment by the Company, Employee shall not remove any
Company Documents and Materials from the business premises of the Company or
deliver any Company Documents and Materials to any person or entity outside the
Company, except as Employee may be required to do in connection with performing
the duties of Employee’s employment.  Employee

 

EXHIBIT C-2

--------------------------------------------------------------------------------


 

further agrees that, immediately upon the termination of Employee’s employment
by Employee or by the Company for any reason, or during Employee’s employment if
so requested by the Company, Employee shall return all Company Documents and
Materials, apparatus, equipment and other physical property, or any reproduction
of such property, excepting only (i) Employee’s personal copies of personnel
records and records relating to Employee’s compensation and benefits; and
(ii) Employee’s copy of all agreements between Employee and the Company
including this Agreement.

 

3.             INVENTIONS.

 

(a)           Disclosure.  Employee shall promptly disclose in writing to
Employee’s immediate supervisor or to such other person designated by the
Company all Inventions made during the term of Employee’s employment.  Employee
shall also disclose to Employee’s immediate supervisor or such designee all
Inventions made, discovered, conceived, reduced to practice or developed by
Employee either alone or jointly with others, within six (6) months after the
termination of Employee’s employment with the Company which resulted, in whole
or in part, from Employee’s prior employment by the Company.  Such disclosures
shall be received by the Company in confidence, to the extent such Inventions
are not assigned to the Company pursuant to subsection (b) below, and do not
extend the assignments made in such subsection.

 

(b)           Assignment of Inventions to the Company.  Except as provided in
Sections 3(c) and 3(d), Employee agrees that all Inventions which Employee
makes, discovers, conceives, reduces to practice or develops (in whole or in
part, either alone or jointly with others) during Employee’s employment,
including, but not limited to, conceptions or ideas derived prior to
employment and developed for the first time (in whole or in part, either alone
or jointly with others) during employment, shall be the sole property of the
Company to the maximum extent permitted by law and Employee agrees to assign and
hereby does assign to the Company any right, title and interest Employee has to
the Inventions.

 

(c)           Works Made for Hire.  Employee agrees that the Company shall be
the sole owner of all patents, patent rights, copyrights, trade secret rights,
trademark rights and all other intellectual property or other rights in
connection with Inventions.  Employee further acknowledges and agrees that such
Inventions, including, without limitation, any computer programs, programming
documentation and other works of authorship, are “works made for hire” for
purposes of the Company’s rights under copyright laws.  Employee hereby assigns
to the Company any and all rights, title and interest Employee may have or
acquire in such Inventions.  If in the course of Employee’s employment with the
Company, Employee incorporates into a Company product, process or a machine a
prior Invention or improvement owned by Employee or in which Employee has an
interest, and listed in Exhibit 1, the Company is hereby granted and shall have
a non-exclusive, royalty-free, irrevocable, perpetual, sublicensable, worldwide
license to make, have made, modify, use, market, sell and distribute such prior
Invention as part of or in connection with such product process or machine. 
Pursuant to Section 3(d), if in the course of Employee’s employment with the
Company, Employee incorporates into a Company product, process or a machine a
prior Invention or improvement owned by Employee or in which Employee

 

EXHIBIT C-3

--------------------------------------------------------------------------------


 

has an interest, but not listed in Exhibit 1, Employee agrees to assign and
hereby does assign all Employee’s rights and interest in the Invention to the
Company.

 

(d)           List of Inventions.  Employee has attached hereto as EXHIBIT D a
complete list of all Inventions or improvements to which Employee claims
ownership or in which Employee has an interest and that Employee desires to
remove from the operation of this Agreement.  Employee acknowledges and agrees
that such list is complete.  If no such list is attached to this Agreement or
such Exhibit has not been completed and signed by Employee, Employee represents
to the Company and agrees that Employee has no such Inventions or improvements
at the time of signing this Agreement.

 

(e)           Cooperation.  Employee agrees to perform, during and after
Employee’s employment, all acts deemed necessary or desirable by the Company to
permit and assist it, at the Company’s expense, in further evidencing and
perfecting the assignments made to the Company under this Agreement and in
obtaining, maintaining, defending and enforcing patents, patent rights,
copyrights, trademark rights, trade secret rights or any other rights in
connection with such Inventions and improvements in any and all countries.  Such
acts may include, without limitation, execution of documents and reasonable
assistance or cooperation in legal proceedings.  Employee hereby irrevocably
designates and appoints the Company and its duly authorized officers and agents,
as Employee’s agents and attorney-in-fact, coupled with an interest, to act for
and on Employee’s behalf and in Employee’s place and stead, to execute and file
any documents, applications or related findings and to do all other lawfully
permitted acts to further the purposes set forth above in this Section,
including, without limitation, the perfection of assignment and the prosecution
and issuance of patents, patent applications, filing with the FDA, copyright
applications and registrations, trademark applications and registrations or
other rights in connection with such Inventions and improvements with the same
legal force and effect as if executed by Employee.

 

(f)            Assignment or Waiver of Moral Rights.  Any assignment of
copyright hereunder (and any ownership of a copyright as a work made for hire)
includes all rights of paternity, integrity, disclosure and withdrawal and any
other rights that may be known as or referred to as “Moral Rights”
(collectively, “Moral Rights”).  To the extent such Moral Rights cannot be
assigned under applicable law and to the extent the following is allowed by the
law in the various countries where Moral Rights exist, Employee hereby waives
such Moral Rights and consents to any action of the Company that would violate
such Moral Rights in the absence of such consent.

 

(g)           Holdover Assignment.

 

(i)            Employee agrees to, after the termination of Employee’s
employment with the Company for any reason, (1) disclose immediately to the
Company all Inventions, patentable or not; (2) assist, at the Company’s expenses
such applications for United States patents and foreign patents covering such
Inventions as the Company may request; (3) assign to the Company without further
compensation to Employee the entire title and rights to all such Inventions and
applications that Employee may have, and (4) execute, acknowledge, deliver, or
act as otherwise necessary at the request of the Company all such papers,
including but not

 

EXHIBIT C-4

--------------------------------------------------------------------------------


 

limited to patent applications, assignments, power of attorney, as necessary to
secure the Company the full rights to such Inventions and applications.

 

(ii)           The Inventions which shall come under this Section 3(g) shall
include all Inventions that (1) Employee conceives, reduces to practice, or
otherwise makes or develops, either solely or jointly with others, within one
year after the termination of Employee’s employment with the Company; and
(2) are in any way based on any trade secret or confidential or proprietary
information that Employee learned during employment at the Company; or result
from any work performed by Employee for the Company.

 

4.             NON-SOLICITATION OR HIRE OF COMPANY EMPLOYEES.  During the term
of Employee’s employment and for one (1) year thereafter, Employee shall not
encourage or solicit any employee of the Company to leave the Company for any
reason or to accept employment with any other person or entity.  As part of this
restriction, Employee shall not (a) interview or provide any input to any third
party regarding any such person during such time period, or (b) retain or hire
in any capacity, either individually or for any company by which Employee may be
employed or with which Employee may be affiliated, any person who is or was
employed by the Company at any time during the time of Employee’s employment
with Company and six (6) months after the termination of Employee’s employment
with the Company.  Notwithstanding the foregoing, the restrictions of this
Section shall not apply with respect to the bona fide hiring and firing of the
Company personnel to the extent such acts are part of Employee’s duties for the
Company.

 

5.             NON-SOLICITATION OF NON-EMPLOYEES.  During the term of this
Agreement and for one (1) year thereafter, Employee shall not interfere with or
attempt to impair the relationship between the Company and any of its
non-employee consultants and advisors or customers, nor shall Employee attempt,
directly or indirectly, to solicit, entice, hire or otherwise induce any
non-employee consultant or advisor or customer of the Company to terminate
association with Company

 

6.             NON-COMPETITION.  During the term of Employee’s employment and
for one (1) year thereafter, Employee shall not, with or without consideration,
render services in any capacity to any person, or the division or subsidiary of
any business, firm or company engaged in any business which has a product
competitive with a product of the Company which Employee was involved with at
the time of Employee’s employment by the Company, or the termination of
Employee’s employment.  Employee shall not become interested in any portion of a
business which has competitive product with a product of the Company which
Employee was involved with while employed by the Company, either directly or
indirectly, as partner, stockholder, principal, member, employee, agent,
trustee, consultant, or any other relationship or capacity; provided, however,
that such restriction shall not apply with respect to a less than or equal to a
one percent (1%) of an entity which is publicly traded and listed on a
recognized securities exchange.  Nothing herein shall prevent Employee after
termination of his Employment from being employed by a division or subsidiary of
a company that does not have any products which compete with products developed
or in the process of being developed by the Company at the time of the
Employee’s employment by the Company, even though such new employer has other
divisions or subsidiaries which have products competitive with the Company’s
products.

 

EXHIBIT C-5

--------------------------------------------------------------------------------


 

7.             REASONABLENESS OF TERMS.  The Company and Employee agree that the
terms contained in Sections 2-6 of this Agreement are reasonable in all respects
and that the restrictions contained therein are designed to ensure that Employee
does not engage in unfair competition with the Company.  In the event a court
determines that any of the terms or provisions of this Agreement are
unreasonable, the court may limit the application of any provision or term, or
modify any provision or term, and proceed to enforce this Agreement as so
limited or modified.

 

8.             REMEDIES.  Employee acknowledges that a violation of the terms of
this Agreement may give rise to irreparable injury to the Company inadequately
compensable in damages, and accordingly, agrees that the Company may seek
injunctive relief against such breach or threatened breach, in addition to any
other legal remedies which may be available, including recovery of monetary
damages.  In any action successfully brought by the Company to enforce the
rights of the Company against Employee under this Agreement, the Company shall
also be entitled to recover reasonable attorneys’ fees and costs of the action,
and the period of the restrictions above shall be deemed to commence upon the
entry of the court’s order for relief.

 

9.             GENERAL.

 

(a)           Severability.  Employee agrees that if one or more provisions of
this Agreement are held to be unenforceable under applicable law, such
provisions shall be excluded from this Agreement and the balance of the
Agreement shall be interpreted as if such provision were so excluded and shall
be enforceable in accordance with its terms.

 

(b)           Authorization to Notify New Employer.  Employee hereby authorizes
the Company to notify Employee’s new employer about Employee’s rights and
obligations under this Agreement following the termination of Employee’s
employment with the Company.

 

(c)           Entire Agreement.  This Agreement sets forth the entire agreement
and understanding between the Company and Employee relating to the subject
matter herein and supersedes all prior discussions between them, including but
not limited to any and all statements made by any officer, employee or
representative of the Company regarding the Company’s financial condition or
future prospects.  Employee understands and acknowledges that, except as set
forth in this Agreement and in the offer letter from the Company to Employee,
(i) no other representation or inducement has been made to Employee,
(ii) Employee has relied on Employee’s own judgment and investigation in
accepting Employee’s employment with the Company, and (iii) Employee has not
relied on any representation or inducement made by any officer, employee or
representative of the Company.

 

(d)           Amendment.  No modification of or amendment to this Agreement nor
any waiver of any rights under this Agreement shall be effective unless in a
writing signed by the Company and Employee.  Employee understands and agrees
that any subsequent change or changes in Employee’s duties, salary or
compensation shall not affect the validity or scope of this Agreement.

 

(e)           Effective Date and Binding Effect.  This Agreement shall be
effective as of the first day of Employee’s employment with the Company and
shall be binding upon

 

EXHIBIT C-6

--------------------------------------------------------------------------------


 

Employee, Employee’s heirs, executor, assigns and administrators and shall inure
to the benefit of the Company, its subsidiaries, successors and assigns.

 

(f)            Governing Law; Consent to Jurisdiction, Waiver of Jury Trial. 
This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Minnesota, without regard to its principles of
conflicts of laws. Each of the parties hereto irrevocably submits to the
exclusive jurisdiction of the courts of the State of Minnesota and the United
States District Court for the District of Minnesota for the purpose of any suit,
action, proceeding or judgment relating to or arising out of this Agreement and
the transactions contemplated hereby.  Service of process in connection with any
such suit, action or proceeding may be served on each party hereto anywhere in
the world by the same methods as are specified for the giving of notices under
this Agreement.  Each of the parties hereto irrevocably consents to the
jurisdiction of any such court in any such suit, action or proceeding and to the
laying of venue in such court.  Each party hereto irrevocably waives any
objection to the laying of venue of any such suit, action or proceeding brought
in such courts and irrevocably waives any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.

 

EMPLOYEE HAS READ THIS AGREEMENT CAREFULLY AND UNDERSTANDS AND ACCEPTS THE
OBLIGATIONS WHICH IT IMPOSES UPON EMPLOYEE WITHOUT RESERVATION.  NO PROMISES OR
REPRESENTATIONS HAVE BEEN MADE TO EMPLOYEE TO INDUCE EMPLOYEE TO SIGN THIS
AGREEMENT.  EMPLOYEE SIGNS THIS AGREEMENT VOLUNTARILY AND FREELY.

 

THE COMPANY:

 

EMPLOYEE:

SUNSHINE HEART, INC.

 

 

 

 

 

/s/ John L. Erb

 

 /s/Jim Breidenstein

John Erb

 

Jim Breidenstein

Chairman of the Board and CEO

 

 

 

 

 

April 12, 2017

 

April 12, 2017

Date

 

Date

 

 

EXHIBIT C-7

--------------------------------------------------------------------------------


 

EXHIBIT D

 

The following is a complete list of all Inventions or improvements relevant to
the subject matter of Employee’s employment by the Company that have been made
or discovered or conceived or first reduced to practice by Employee either alone
or jointly with others prior to Employee’s employment by the Company that
Employee desires to remove from the operation of the Company’s Employee
Proprietary Information, Inventions Assignment and Non-Competition Agreement:

 

o                                    No Inventions or improvements.

 

o                                    See below:  Any and all Inventions
regarding:

 

o                                    Additional sheets attached.

 

Employee proposes to bring to Employee’s employment the following materials and
documents of a former employer:

 

o                                    No materials or documents

 

o                                    See below:

 

 

EMPLOYEE:

 

 

 

/s/Jim Breidenstein

 

Jim Breidenstein

 

 

 

April 12, 2017

 

Date

 

EXHIBIT D-1

--------------------------------------------------------------------------------